          Case 1:09-md-02013-PAC Document 57                        Filed 09/30/10 Page 1 of 45


  UNITED STATES DISTRICT COURT                                       USDC SDNY
  SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
  ------------------------------ X                                   ELECTRONICALLY FILED
  GOLOMB MERCANTILE COMPANY LLC, :                                   DOC #: _________________
                                                          :          DATE FILED: 12/12/2019
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORKPlaintiff,                   :
                                                          :
-----------------------------------------------------------x
           -against-
In re FANNIE      MAE 2008 SECURITIES                     ::         No.  18 7831
                                                                      08 Civ. Civ.(PAC)
                                                                                     3845 (JFK)
LITIGATION                                                ::             OPINION    &
                                                                      09 MD 2013 (PAC) ORDER
  MARKS PANETH LLP, OPPORTUNIP                            :
                                                           :
  LLC, and STEVEN L. HENNING,                             :
                                                           :           OPINION & ORDER
                                                          :
-----------------------------------------------------------x
                             Defendants.                  :
  ------------------------------ X

APPEARANCES
HONORABLE PAUL A. CROTTY, United States District Judge:
    FOR PLAINTIFF GOLOMB MERCANTILE COMPANY LLC:
         Edward J. Hood
         Steven M. Richman               BACKGROUND1
         Boris Brownstein
         The early HILL
         CLARK     years ofPLC
                            this decade saw a boom in home financing which was fueled, among

other
 FOR things,  by low interest
       DEFENDANT       MARKSrates   and laxLLP:
                                 PANETH     credit conditions. New lending instruments, such as
        Claude M. Millman
subprimeStephen
          mortgagesA. (high credit risk loans) and Alt-A mortgages (low-documentation loans)
                          Josey
        KOSTELANETZ & FINK, LLP
kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
 FOR DEFENDANT STEVEN L. HENNING:
assumption   that the market
        Michael              would continue to rise and that refinancing options would always be
                      K. Burke
        HODGES WALSH & BURKE LLP
available in the future. Lending discipline was lacking in the system. Mortgage originators did
 JOHN F. KEENAN, United States District Judge:
not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
        Golomb Mercantile Company LLC (“Golomb”), a Delaware
originators sold their loans into the secondary mortgage market, often as securitized packages
 automotive intellectual property owner, brings suit against
known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
 Marks Paneth LLP (“Marks Paneth”), a New York accounting firm;
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
 OpportunIP, LLC (“OpportunIP”), a New York intellectual property
and home prices began to fall. In light of the changing housing market, banks modified their
 broker; and Steven L. Henning (“Henning”), a Connecticut
lending practices and became unwilling to refinance home mortgages without refinancing.
 resident, Marks Paneth partner, and senior executive of

1
    OpportunIP, for fraud and breach of fiduciary duty.
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
                                                          1

                                                         1
Jurisdiction is based on diversity of citizenship pursuant to 28

U.S.C. § 1332(a).      Before the Court are (1) Henning’s motion to

set aside entry of default against him pursuant to Federal Rule

of Civil Procedure 55(c) and (2) Marks Paneth’s motion to

dismiss the Second Amended Complaint (“the SAC”) pursuant to

Federal Rules of Civil Procedure 12(b)(1), 12(b)(6), and 9(b).

OpportunIP has not entered an appearance in this action or

otherwise responded to the Complaint, and Golomb has already

sought and obtained a certificate of default against it.     For

the reasons set forth below, Henning’s motion is GRANTED.     Marks

Paneth’s motion is GRANTED in part and DENIED in part.

     I.   Background

     The Court takes the following facts and allegations from

the Complaint and, for the purposes of these motions, deems them

to be true.

     Golomb is a Delaware limited liability company with its

principle place of business in Las Vegas, Nevada.     (SAC ¶ 2.)

Golomb owns intellectual property (“IP”), including automotive

patents, and its four members are citizens of Nevada, Illinois

(two), and Indiana.     (Id. ¶¶ 2, 27.)   Marks Paneth is a New York

limited liability partnership that provides auditing, business

advisory, consulting, tax, and other customary accounting

services, with its principal place of business in New York City.

(Id. ¶¶ 3, 11.)   Henning was a senior partner at Marks Paneth,

                                    2
where he held the role of “Partner-in-Charge” of Marks Paneth’s

Advisory Services and also served as a member of the firm’s

executive committee and management committee.      (Id. ¶¶ 12-13.)

Marks Paneth’s Advisory Services practice included advising IP

owners about the potential monetization of their intellectual

property through sale or licensing to third parties.      (Id. ¶

14.)

       In or around 2008, Marks Paneth formed a New York limited

liability company, MP&S Intellectual Property Associates (“MP&S

IPA”), to promote Henning’s idea of an intellectual property

exchange that would bring together owners of IP and potential

purchasers and licensees of such property.      (Id. ¶¶ 5, 18.)    In

or around 2011, MP&S IPA changed its name to OpportunIP, and

Marks Paneth assigned its member interests in MP&S IPA to

individual Marks Paneth partners.      (Id. ¶¶ 21-22.)   In addition

to his work as a Marks Paneth partner, Henning also held the

role of managing member and Chief Executive Officer (“CEO”) of

OpportunIP and its predecessor, MP&S IPA.      (Id. ¶ 19.)

            A.   The License Agreement

       In June 2012, Golomb’s managing member was introduced to

Henning and a second Marks Paneth representative, Glenn Sacks

(“Sacks”).    (Id. ¶ 26.)   Henning and Sacks held themselves out

as representatives of both Marks Paneth and OpportunIP, and each

provided Golomb with their Marks Paneth and OpportunIP business

                                   3
cards.    (Id. ¶ 28.)    When asked what email address Golomb should

use to communicate with them, Henning replied “either one,”

giving Golomb the impression that Marks Paneth and OpportunIP

were a single entity.      (Id.)   Neither Henning nor Sacks

communicated to Golomb that Marks Paneth and OpportunIP were

separate entities.      (Id. ¶ 29.)

       Henning and Sacks proposed that Golomb provide OpportunIP

with an exclusive license to market Golomb’s IP to interested

purchasers or licensors and, in their sales pitch, they

emphasized Marks Paneth’s depth of research, diverse client

base, and industry contacts to help Golomb monetize its IP.

(Id. ¶¶ 30-31.)    Golomb conducted due diligence into Marks

Paneth, Henning, and Sacks by reviewing information on the Marks

Paneth website regarding their credentials and experience with

intellectual property.      (Id. ¶¶ 32-33.)

       On or around August 15, 2012, Golomb entered into a license

agreement with OpportunIP (“the Agreement”) which authorized

OpportunIP to sublicense or sell Golomb’s IP.       (Id. ¶ 34.)

Golomb asserts that it would not have entered into the Agreement

if Henning and Sacks had not described OpportunIP as being

backed by and a part of Marks Paneth and had they not presented

OpportunIP and Marks Paneth as an integrated entity.       (Id. ¶

36.)



                                      4
     The Agreement 1 was between Golomb as “Licensor” and

OpportunIP as “Licensee”—it contains no reference to Marks

Paneth.    (Ex. 1 to Decl. of Claude M. Millman (“License Agmt.”),

ECF No. 53-1, at 1.)    Pursuant to § 1.1(a) of the Agreement,

Golomb granted “an exclusive license” of its IP to OpportunIP

“and its Affiliates.”    (Id.)   Section 1.1(d), however, expressly

reserved Golomb’s right to license the same IP to “a third party

that in [Golomb’s] reasonable discretion is a suitable

licensee.”   (Id.)   To invoke this “License Back to Licensor”

clause, Golomb was required to provide OpportunIP with 30 days’

notice “prior to exercising [its] grant-back rights.”      (Id. §

1.1(d).)   The Agreement also stated that OpportunIP “shall have

no obligation to sublicense the [IP],” and it allowed either

party to terminate the Agreement after an initial 30-day period.

(Id. at 3 § 3.1.)

     The Agreement’s fine print provided that OpportunIP was

“not acting as an agent, partner, joint-venturer, employee, or

general representative of [Golomb],” and OpportunIP did “not




1 The Agreement was not attached to the SAC. Defendants, however,
provided a copy with their motion to dismiss which the Court
recognizes because the Agreement is incorporated in the SAC by
reference and it is integral to the SAC. See Subaru Distributors Corp.
v. Subaru of Am., Inc., 425 F.3d 119, 122 (2d Cir. 2005) (“In
determining the adequacy of the complaint, the court may consider any
written instrument attached to the complaint as an exhibit or
incorporated in the complaint by reference, as well as documents upon
which the complaint relies and which are integral to the complaint.”).

                                   5
guarantee that it will be able to identify a sublicensee.”     (Id.

at 11 § 3.4.)   And, “even if [OpportunIP] d[id] identify a

sublicensee, [OpportunIP] d[id] not guarantee that it will

negotiate a sublicense on acceptable terms.”    (Id.)   The fine

print also included an “Entire Agreement” clause that stated:

“This Agreement . . . constitutes the entire agreement between

the parties regarding the subject matter” and it “may not be

modified except in a document signed by duly authorized

representatives of each party.”    (Id. at 14 § 9.1.)

     Finally, the Agreement included an arbitration clause that

stated: “[A]ny controversy or claim arising out of or relating

to this Agreement, or the breach thereof, shall be submitted to

non-binding arbitration . . . before the parties may initiate

arbitration, litigation or some other type of binding dispute

resolution process.”    (Id. at 4 § 6.2.)

     The SAC alleges that the Agreement continued until July

2017, when it was canceled by Golomb in accordance with its

terms.   (SAC ¶ 35.)   The SAC further alleges that, as part of

their business relationship, Golomb reposed faith, trust, and

confidence in OpportunIP, Henning, and Marks Paneth to act in

Golomb’s best interests and with integrity and fidelity, and

that all three defendants benefitted from the relationship

because Golomb was a prototypical client for the three

defendants’ burgeoning IP monetization advisory and brokerage

                                  6
services.    (Id. ¶¶ 37-39.)   That trust, however, was betrayed by

a series of frauds that Henning perpetrated over a four-year

period.   (Id. ¶ 40.)

            B.   Henning’s Fraudulent Communications

     Beginning in November 2012, and continuing through at least

October 2016, Henning fabricated numerous emails between himself

and representatives of Ford Global Technologies, Volkswagen AG,

Mercedes-Benz, Renault, and Nissan to make it appear that global

automobile manufacturers had strong interest in licensing or

buying Golomb’s IP.     (Id. ¶¶ 41-43, 51-53, 60-62, 68.)   Henning

forged signatures on fake lease agreements and shared fictitious

emails with Golomb in order to deceive it into believing that

multi-million-dollar deals were imminent with the manufacturers.

(Id. ¶¶ 42, 46, 52, 56, 61, 65, 68.)     The purported interest in

Golomb’s IP, however, did not exist.     (Id. ¶¶ 50, 59, 70.)

     The SAC alleges that Henning perpetrated the fraud

principally using his Marks Paneth email account, and he also

utilized equipment belonging to Marks Paneth, such as one of its

scanners.    (Id. ¶¶ 42, 47, 52, 61.)   The SAC further alleges

that Henning’s actions were taken in both his individual

capacity and within the course and scope of his duties as the

CEO of OpportunIP and the Partner-in-Charge of Marks Paneth’s

Advisory Services.     (Id. ¶¶ 44, 54, 63, 74-76.)

     Relying on the false and fraudulent information that

                                   7
Henning provided, Golomb incurred hundreds of thousands of

dollars in professional fees “fortifying and maintaining” its IP

in the United States and seeking similar patents

internationally.    (Id. ¶ 71.)   Henning expressly encouraged

Golomb to undertake such investments to strengthen and expand

its IP.   (Id.)   Golomb also incurred legal fees evaluating and

negotiating false documents that Henning provided.     (Id.)

Finally, the SAC alleges that Golomb sustained damages in the

form of five years of lost opportunities during which Golomb

could have marketed and sold or licensed its IP.     (Id. ¶ 72.)

     On April 30, 2018, Golomb filed the initial complaint in

this action (ECF No. 1), and on May 1, 2018, it filed an amended

complaint (“the FAC”) to correct errors with the initial filing

(ECF No. 9).    On July 23, 2018, Golomb filed the SAC, which

added allegations relating to the faith, trust, and confidence

that Golomb reposed in Henning, OpportunIP, and Marks Paneth.

(ECF No. 32.)

     The SAC alleges common law fraud and breach of fiduciary

duty against all three defendants and asserts that OpportunIP is

liable for Henning’s fraudulent acts because Henning’s conduct

was within the course and scope of his duties as its CEO (SAC ¶

75), and that Marks Paneth is liable because OpportunIP was the

alter ego of the firm’s Advisory Services, or, in the

alternative, Henning’s fraudulent acts were within the course

                                   8
and scope of his duties as a Marks Paneth partner (id. ¶¶ 74,

77-78).    Golomb seeks joint and several liability against all

three defendants and claims compensatory and punitive damages.

     II.   Henning’s Motion to Set Aside Default

     On May 29, 2018, a summons was served on Henning together

with the FAC by unsuccessfully attempting service five times at

Henning’s permanent residence and, ultimately, posting the

papers to his door.    (Ex. A to Decl. of Edward J. Hood (“Hood

Decl.”), ECF No. 79-1.)    Henning did not answer or respond to

the FAC.    On September 10, 2018, an amended summons was served

on Henning together with the SAC in the same manner.       (Ex. B to

Hood Decl., ECF No. 79-2.)    Henning did not answer or respond to

the SAC either.

     On October 12, 2018, the U.S. Attorney’s Office for the

Southern District of New York (White Plains) charged Henning

with wire fraud for allegedly fraudulently inducing certain

individuals to invest approximately $2 million into OpportunIP. 2

(See United States v. Henning, 18 Cr. 859 (CS), Dkt. Nos. 2, 4.)

On November 20, 2018, attorney Michael K. Burke (“Burke”)

entered an appearance on Henning’s behalf in the criminal case.

(Id., Dkt. No. 7.)    On November 27, 2018, at this Court’s



2
  On June 24, 2019, Henning pleaded guilty to two counts of wire fraud.
(See United States v. Henning, 18 Cr. 859 (CS)). Henning’s sentencing
is currently scheduled for January 14, 2020. (Id., Dkt. No. 19.)

                                   9
suggestion, Golomb emailed a copy of the SAC to Burke and asked

him whether Henning intended to appear in this action and

whether Burke would accept service of papers relating to this

action on Henning’s behalf.      (Hood Decl., ECF No. 79 ¶ 16.)

Burke never responded to the message.        (Id. ¶ 17.)

     On January 16, 2019, Golomb requested the Clerk of Court

enter a certificate of default against Henning, which the Clerk

certified and filed later that day.        (Id. ¶ 18; ECF No. 65.)   On

February 1, 2019, Burke left a telephone message with Golomb’s

counsel.   (Hood Decl. ¶ 19.)     A few days later, Burke inquired

of Golomb about vacating the entry of default, but Golomb

rejected Burke’s request.    (Id.)      On June 10, 2019, Burke

entered an appearance on Henning’s behalf in this action and

filed Henning’s motion to set aside default pursuant to Federal

Rule of Civil Procedure 55(c).      (ECF Nos. 73, 74.)     Golomb filed

an opposition to the motion (ECF No. 80), and Henning filed a

reply in further support (ECF No. 81).

           A.   Legal Standard

     Rule 55(c) allows a court to “set aside an entry of default

for good cause.” Fed. R. Civ. P. 55(c).        Because the Rule does

not define the term “good cause,” the Second Circuit has

established three factors that must be assessed when deciding

whether to relieve a party from an entry of default or from a

default judgment: “(1) whether the default was willful; (2)

                                   10
whether setting aside the default would prejudice the adversary;

and (3) whether a meritorious defense is presented.” Enron Oil

Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993).    “Other

relevant equitable factors may also be considered, for instance,

whether the failure to follow a rule of procedure was a mistake

made in good faith and whether the entry of default would bring

about a harsh or unfair result.” Id.    “The factors are to be

applied more forgivingly to an administrative default than to a

default judgment, because the concepts of finality and

litigation repose are less deeply implicated in the former.”

Bank Leumi USA v. Ehrlich, No. 12-cv-4423 (AJN), 2014 WL

12661620, at *2 (S.D.N.Y. Feb. 18, 2014) (citing Enron Oil, 10

F.3d at 96).

     Relief from an entry of default is “left to the sound

discretion of a district court because it is in the best

position to assess the individual circumstances of a given case

and to evaluate the credibility and good faith of the parties.”

Enron Oil, 10 F.3d at 95.   Good cause “should be construed

generously.” Id. at 96.

          B.   Analysis

     The Court finds sufficient “good cause” to set aside the

Clerk’s entry of default against Henning.

                1.   Willfulness

     “A default should not be set aside when it is found to be

                                   11
willful.” Action S.A. v. Marc Rich & Co., 951 F.2d 504, 507 (2d

Cir. 1991) (refusing to set aside default judgment in an eight-

year-old case).   Although “[a] finding of willfulness is

typically enough to let an entry of default stand,” W.B. David &

Co. v. De Beers Centenary AG, 507 F. App’x 67, 69 (2d Cir. 2013)

(summary order), “because defaults are generally disfavored and

are reserved for rare occasions, when doubt exists as to whether

a default should be granted or vacated, the doubt should be

resolved in favor of the defaulting party.” Enron Oil, 10 F.3d

at 96.   “Willfulness,” in the context of a default, “‘refer[s]

to conduct that is more than merely negligent or careless,’ but

is instead ‘egregious and . . . not satisfactorily explained.’”

Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. Pension

Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 186 (2d

Cir. 2015) (quoting SEC v. McNulty, 137 F.3d 732, 738 (2d Cir.

1998)) (ellipsis in original).

     Golomb argues that Henning’s default must be deemed willful

because, not only was personal service accomplished by “nailing

and mailing” the complaints to Henning’s permanent residence in

accordance with New York’s law of personal service, Civil

Practice Law and Rules (“C.P.L.R.”) § 308(4), Golomb also sent a

copy of the SAC to Henning’s criminal defense counsel—who did

not timely respond—six weeks before it requested the entry of

default.   This is a close question, but the Court does not deem

                                 12
Henning’s conduct to be sufficiently egregious to constitute a

willful default.

     First, Henning has filed an affidavit swearing that he

never encountered Golomb’s process server and he never found

papers relating to this action posted to the door of his

residence.   (Ex. A to Affirmation of Michael K. Burke, ECF No.

75-1.)   Golomb counters that Henning’s assertions fail to rebut

the presumption of service because Henning does not actually

state that he did not receive the process papers.   Although the

Court is skeptical that Henning was wholly unaware that Golomb

had initiated a civil action against him, OpportunIP, and Marks

Paneth, the Court resolves the issues in favor of Henning,

especially where, as here, Henning merely seeks to vacate entry

of default—not default judgment—and this action is still in its

earliest procedural stage. See Enron Oil, 10 F.3d at 96; cf. Old

Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54,

56, 58 (2d Cir. 2002) (per curiam) (affirming denial of a motion

to vacate a 13 year-old default judgment under Federal Rule of

Civil Procedure 60(b)’s less forgiving standard where—unlike

this case—service was reasonably made on a corporate

representative and—unlike Henning’s affidavit—the defendant did

not rebut key statements by the process server).

     “A defendant’s sworn denial of receipt of service . . .

rebuts the presumption of proper service” where the defendant’s

                                13
affidavit “swear[s] to ‘specific facts to rebut the statements

in the process server’s affidavits.’” Old Republic, 301 F.3d at

58.   Here, Henning’s affidavit rebuts the process servers’

assertions that the FAC and SAC were posted to his door.

Henning, however, does not specifically rebut the process

servers’ assertions that the documents were mailed.

Nevertheless, Golomb’s focus on Henning’s failure to deny that

he ever received the SAC (a) goes beyond the statements in the

process servers’ affidavits; and (b) does not establish the

relevant issue: whether the default—not merely the lack of

service—was willful.    Henning’s possible awareness of Golomb’s

suit, and his failure to answer either complaint or to otherwise

respond, could be a significant factor from which the Court

might infer that his default was willful; but it does not prove

the point.    And, perhaps even more importantly, it does not

conclusively answer the fundamental question regarding whether

the Court should deny Henning the Second Circuit’s “oft-stated

preference for resolving disputes on the merits.” Enron Oil, 10

F.3d at 95.

      Second, although Henning did not expressly disavow

receiving the FAC or SAC by mail, Henning’s actions, at this

early procedural stage, do not rise to the same level of

willfulness with respect to default as other cases that have

ruled against the defaulting party. See, e.g., Bricklayers, 779

                                 14
F.3d at 186 (defendant “was aware of the legal action pending

against him and his company based on his own admissions”);

McNulty, 137 F.3d at 734 (defendant “acknowledged receipt of a

copy of the complaint”); Action S.A., 951 F.2d at 507 (defendant

“admits he deliberately chose not to appear in the action

because he faced possible indictment upon return to New York”);

State Farm Mut. Auto. Ins. Co. v. Cohan, No. 09-cv-2990 (JS),

2010 WL 890975, at *2 (E.D.N.Y. Mar. 8, 2010), aff’d, 409 F.

App’x 453 (2d Cir. 2011) (defendants, “[b]y their own admission,

. . . received a copy of the Summons and Complaint”); but see

Bank Leumi, 2014 WL 12661620 at *2 (finding “good cause” to

vacate entry of default even though the defendants willfully

defaulted by sending a letter to the court that stated: “we

shall no longer [be] able to appear in these proceedings”).

     Finally, Golomb’s email to Henning’s criminal defense

counsel does not establish that Henning’s default was willful.

When the email was sent, Burke was not retained by Henning to

represent him beyond the scope of the criminal matter.     (Reply,

ECF No. 81, at 4.)   Further, Golomb did not receive any

indication that the message was received by Burke or shared with

Henning prior to the Clerk’s entry of default.   Accordingly, the

Court is wary of imputing service on a party to a civil dispute

merely because an email was sent, unsolicited, to an attorney

representing the party in a separate criminal action.    Indeed,

                                15
Golomb does not allege or indicate that Burke was made aware the

email had been sent by, for example, including a “read receipt”

to the message that would have indicated if it was opened by

Burke, or by placing a call to Burke to tell him that the email

was sent to him.     The fact that Burke now represents Henning in

this action also does not establish that Henning’s default was

willful or somehow strategic.    This is especially true where

Golomb has offered no explanation for how Henning’s default

could have given him an advantage in the criminal action.

                2.    Prejudice to Plaintiff

     Next, Golomb will not be sufficiently prejudiced by

vacating the entry of default against Henning.    First, Golomb

does not identify any prejudice that it will suffer, aside from

delay and duplicative efforts that it will have to undertake to

litigate against both Marks Paneth and Henning.    “[D]elay

standing alone does not establish prejudice.” Enron Oil, 10 F.3d

at 98.

     Second, on January 16, 2019, and February 6, 2019, Golomb

requested and obtained certificates of default against Henning

and OpportunIP, respectively.    (ECF Nos. 65, 72.)   Golomb,

however, has never moved for default judgment against either

defendant.   “The fact that plaintiff waited over [nine months]

before seeking such relief strongly suggests that some further

delay will not unduly prejudice it.” Enron Oil, 10 F.3d at 98.

                                  16
                 3.   Meritorious Defense

     “A defendant seeking to vacate an entry of default must

present some evidence beyond conclusory denials to support his

defense.” Id.    “[T]he defendant need not establish his defense

conclusively, but he must present credible evidence of facts

that would constitute a complete defense.” State Farm, 409 F.

App’x at 456 (summary order) (citing Enron Oil, 10 F.3d at 98).

     Henning does not expressly offer a complete defense to the

SAC’s numerous and detailed allegations against him, but the

Court notes that if he is successful on the defenses that he has

asserted, the Court likely lacks subject matter jurisdiction

over Golomb’s remaining claims.    Accordingly, Henning has

offered a sufficiently complete defense, for now.

     Henning first cites the Agreement’s arbitration clause

which, as discussed below, required Golomb to attempt to resolve

this dispute through non-binding arbitration before initiating

this action.    This is no defense to Henning individually,

however, because Golomb served an arbitration notice on

OpportunIP, the entity on whose behalf Henning was acting under

the Agreement.    (Hood Decl. ¶¶ 2-7.)   Further, because “[i]t is

common ground that ‘signing an arbitration agreement as agent

for a disclosed principal is not sufficient to bind the agent to

arbitrate claims against him personally,’” Boey Chau v. W.

Carver Med. Assocs., P.C., No. 06-cv-0526 (JFB) (MLO), 2006 WL

                                  17
3780546, at *2 (E.D.N.Y. Dec. 21, 2006) (quoting McCarthy v.

Azure, 22 F.3d 351, 361 (1st Cir. 1994)), Henning cannot now

invoke the arbitration clause as a shield to the SAC’s claims

against him for fraudulent conduct that he allegedly perpetrated

in his individual capacity (among other, alternatively pleaded,

capacities). 3

     Next, Henning argues that he has meritorious legal defenses

to Golomb’s claims for lost profits and the professional fees it

incurred to fortify its IP.    The Court agrees.    First, the “out

of pocket” rule of Reno v. Bull, 124 N.E. 144 (N.Y. 1919), and

its progeny, limits Golomb’s damages for fraud to its actual out

of pocket expenses. See also Lama Holding Co. v. Smith Barney

Inc., 668 N.E.2d 1370, 1373 (N.Y. 1996) (“Damages are to be

calculated to compensate plaintiffs for what they lost because

of the fraud, not to compensate them for what they might have

gained.”).   Accordingly, the SAC’s lost opportunities claim may

not be recoverable because the tortious conduct that underlies

each of Golomb’s causes of action centers on Henning’s

fraudulent acts.

     Second, Henning argues that he is not liable for Golomb’s

professional fees because the Agreement included a “grant-back”


3
  As discussed below, Golomb’s claims based on Henning’s conduct as the
Marks Paneth Partner-in-Charge of Advisory Services are subject to the
Agreement’s arbitration clause. These claims, however, are against
Marks Paneth—not Henning.

                                  18
clause that specifically allowed Golomb to market, sell, and

license its IP to any interested purchaser or licensor.

Therefore, Henning argues, Golomb was free to market its IP on

its own, and Golomb cannot prove that Henning’s

misrepresentations caused it to suffer any damages for fees

that, in the ordinary course of business, Golomb would have

incurred to protect its IP.

     Third, although Henning has not asserted any defense to the

SAC’s attorneys’ fees claim that Golomb alleges it paid to

evaluate and negotiate a false agreement that Henning drafted,

the Court observes that it is highly improbable that such fees,

standing alone, are in excess of the required $75,000 amount in

controversy necessary to establish diversity jurisdiction. See

28 U.S.C. § 1332(a).   Further, the Court notes that Golomb’s

claim for professional fees also may be insufficiently pleaded

to “prov[e] subject matter jurisdiction by a preponderance of

the evidence,” Liranzo v. United States, 690 F.3d 78, 84 (2d

Cir. 2012), because Golomb does not allege facts that establish

how its professional fees claim meets the $75,000 threshold.

     Finally, refusing to allow Henning to rejoin these

proceedings at this early procedural stage “would bring about a

harsh or unfair result,” Enron Oil, 10 F.3d at 96, because this

action is still in the pleading stage, and, as discussed below,

it will be stayed pending arbitration between Golomb and Marks

                                19
Paneth.     Accordingly, in light of this Circuit’s “strong

preference for resolution of disputes on their merits, and our

preference for resolving doubts in favor of a trial on the

merits,” Sony Corp. v. Elm State Elecs., Inc., 800 F.2d 317, 320

(2d Cir. 1986) (citations omitted), the Court finds sufficient

“good cause” to vacate the entry of default against Henning

pursuant to Federal Rule of Civil Procedure 55(c).

     III.    Marks Paneth’s Motion to Dismiss

     On October 12, 2018, Marks Paneth moved to dismiss the SAC

pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(6),

and 9(b).     (ECF No. 52.)   Marks Paneth argues that the SAC does

not plausibly allege wrongdoing by it or a claim against it upon

which relief may be granted or, alternatively, that this action

should be stayed pending arbitration in accordance with the

terms of the Agreement.

             A.   Subject Matter Jurisdiction

     “When the Court is confronted by a motion raising a

combination of Rule 12(b) defenses, it will pass on the

jurisdictional issues before considering whether the Complaint

states a claim.” Minnie Rose LLC v. Yu, 169 F. Supp. 3d 504, 512

(S.D.N.Y. 2016).      Accordingly, the Court first addresses Marks

Paneth’s Rule 12(b)(1) lack of subject matter jurisdiction

defense.

     In a footnote, Marks Paneth asserts that complete diversity

                                   20
may not exist because Golomb is a citizen of Illinois (among

other states) and there is evidence that Henning works in the

Illinois office of a company called Global Economics Group.

(Mem., ECF No. 54, at 8 n.5.)   “It is well-settled that the

party asserting federal jurisdiction bears the burden of

establishing jurisdiction, and it must prove jurisdiction by a

preponderance of evidence.” Platinum-Montaur Life Scis., LLC v.

Navidea Biopharmaceuticals, Inc., No. 18-3535-CV, 2019 WL

6258632, at *3 (2d Cir. Nov. 25, 2019) (internal quotation marks

omitted).   Here, the Complaint alleges that Henning is a

resident of and citizen of Connecticut.   (SAC ¶ 7.)    Further,

Henning’s affidavit in support of his motion to set aside

default states that, at the time the SAC was filed, Henning

maintained a permanent residence in and resided in Connecticut.

(ECF No. 75-1.)   Accordingly, Golomb has proved by a

preponderance of the evidence that complete diversity exists

pursuant to 28 U.S.C. § 1332(a).

     As discussed above, the Court notes that Golomb’s

attorneys’ fees and professional fees claims may not be

sufficiently pleaded to establish the required $75,000 amount in

controversy.   However, because no defendant has introduced

competing evidence which would establish that the attorneys’

fees and professional fees are less than $75,000, and Golomb has

alleged that it incurred “damages in the amount of hundreds of

                                21
thousands of dollars in professional fees” (SAC ¶ 71), Golomb

has proved by a preponderance of the evidence that the amount in

controversy exceeds the required $75,000 threshold.

          B.   Failure to State a Claim

     To survive a motion to dismiss under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).   A claim is plausible “when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

On a motion to dismiss, the Court must accept the factual

allegations in the complaint as true and draw all reasonable

inferences in the plaintiff’s favor. Chambers v. Time Warner,

Inc., 282 F.3d 147, 152 (2d Cir. 2002).   “[T]he purpose of

Federal Rule of Civil Procedure 12(b)(6) ‘is to test, in a

streamlined fashion, the formal sufficiency of the plaintiff’s

statement of a claim for relief without resolving a contest

regarding its substantive merits.’” Halebian v. Berv, 644 F.3d

122, 130 (2d Cir. 2011) (quoting Glob. Network Commc’ns, Inc. v.

N.Y.C., 458 F.3d 150, 155 (2d Cir. 2006)).

     In addition to the requirements of Rule 12(b)(6), a

complaint alleging fraud must satisfy the heightened pleading

                                22
requirements of Federal Rule of Civil Procedure 9(b) by stating

the circumstances constituting fraud “with particularity.”

United States ex rel. Ladas v. Exelis, Inc., 824 F.3d 16, 25 (2d

Cir. 2016).   The adequacy of particularized allegations under

Rule 9(b) is “case- and context-specific.” Espinoza ex rel.

JPMorgan Chase & Co. v. Dimon, 797 F.3d 229, 236 (2d Cir. 2015).

                1.   Alter Ego Liability

                      a.   Legal Standard

       Golomb alleges that Marks Paneth is liable for Henning’s

and OpportunIP’s fraudulent acts because OpportunIP was the

alter ego of Marks Paneth.    Under New York law, the

determination of whether to pierce the corporate veil is

governed by the law of the company’s state of incorporation. See

Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995).

Because OpportunIP and Marks Paneth are New York entities, the

Court applies New York law to whether Marks Paneth may be liable

for alleged wrongdoing by OpportunIP.

     “[T]o pierce the corporate veil under New York law, a

plaintiff must prove that ‘(1) [the owner] ha[s] exercised such

control that the [corporation] has become a mere instrumentality

of the [owner], which is the real actor; (2) such control has

been used to commit a fraud or other wrong; and (3) the fraud or

wrong results in an unjust loss or injury to plaintiff.’”

Freeman v. Complex Computing Co., 119 F.3d 1044, 1052 (2d Cir.

                                  23
1997) (citing Wm. Passalacqua Builders, Inc. v. Resnick

Developers S., Inc., 933 F.2d 131, 138 (2d Cir. 1991))

(alterations in original).   The corporate veil may be pierced

“when the corporation has been so dominated by an individual or

another corporation . . . and its separate identity so

disregarded, that it primarily transacted the dominator’s

business rather than its own.” Bridgestone/Firestone, Inc. v.

Recovery Credit Servs., Inc., 98 F.3d 13, 17-18 (2d Cir. 1996)

(quotation marks omitted; alteration in original).

     Factors to be considered when evaluating whether control or

domination is sufficient to pierce the veil include, inter alia:

“the absence of the formalities and paraphernalia that are part

and parcel of the corporate existence;” “overlap in ownership,

officers, directors, and personnel;” “common office space,

address and telephone numbers of corporate entities;” “whether

the related corporations deal with the dominated corporation at

arms length;” “whether the corporations are treated as

independent profit centers;” and “whether the corporation in

question had property that was used by other of the corporations

as if it were its own.” Passalacqua Builders, 933 F.2d at 139.

“New York courts have recognized that a veil-piercing theory

often necessitates a ‘fact laden inquiry’ and thus is ‘unsuited

for resolution on a pre-answer, pre-discovery motion to

dismiss.’” City of Almaty v. Ablyazov, 278 F. Supp. 3d 776, 799

                                24
(S.D.N.Y. 2017) (quoting Holme v. Glob. Minerals & Metals Corp.,

880 N.Y.S.2d 873 (Sup. Ct.), aff’d, 63 A.D.3d 417 (1st Dep’t

2009)).

                      b.   Analysis

       Drawing all reasonable inferences in favor of Golomb, the

SAC plausibly pleads alter ego liability against Marks Paneth:

namely, that OpportunIP was so dominated by the Marks Paneth

Advisory Services and its Partner-in-Charge, Henning, that

OpportunIP was a “mere instrumentality” of the Advisory Services

practice.

       First, the SAC alleges that Advisory Services provides the

same types of services that Henning and OpportunIP are alleged

to have fraudulently provided to Golomb, i.e., advising IP

owners about the value of their IP and its potential

monetization through sale or license to third parties.     (SAC ¶

14.)

       Second, the SAC alleges that Marks Paneth formed OpportunIP

specifically for the purpose of promoting Henning’s idea to

create an intellectual property exchange, and, after divesting

its own interest in OpportunIP, Marks Paneth nevertheless

assigned its member interests to individual Marks Paneth

partners.    (Id. ¶¶ 18, 21.)   This gives rise to the inference

that the Marks Paneth partnership had a stake in OpportunIP and

was invested in its success.

                                  25
     Third, the SAC alleges that, not only was Henning’s

fraudulent conduct within the course and scope of his duties as

the Partner-in-Charge of the Advisory Services practice (id. ¶

74), Henning and Sacks also portrayed Marks Paneth and

OpportunIP as a single entity (id. ¶¶ 28-29, 36).    Indeed, such

overlap between the businesses was further impressed upon Golomb

by Henning and Sacks’s sales pitch which emphasized how Marks

Paneth could help Golomb monetize its IP (id. ¶ 31), as well as

other indications of a close relationship between the two

entities, such as their shared offices, equipment, and

employees, and Henning’s predominant use of his Marks Paneth

email account and telephone when communicating with Golomb (id.

¶ 77).

     Marks Paneth cites Arctic Ocean Int’l, Ltd. v. High Seas

Shipping Ltd., 622 F. Supp. 2d 46 (S.D.N.Y. 2009), to argue that

Golomb’s alter ego claims may be dismissed at the pleading stage

where the complaint does not allege specific facts for many of

the Passalacqua Builders control factors.   The Court disagrees.

Arctic Ocean was a decision involving application of admiralty

law in which the plaintiff was required to satisfy the

heightened pleading standard of Rule E(2)(a) of the Supplemental

Rules for Admiralty or Maritime Claims of the Federal Rules of

Civil Procedure. See 622 F. Supp. 2d at 52-53, 54.   Here, not

only does Golomb not have such a heightened pleading burden,

                               26
but, as discussed above, the SAC alleges facts that plausibly

indicate sufficient control over OpportunIP by Marks Paneth’s

Advisory Services.

     Finally, Marks Paneth’s argument that it cannot plausibly

be the alter ego of OpportunIP because it has filed a separate

lawsuit against OpportunIP is equally unavailing.   If such a

lawsuit were grounds to dismiss an alter ego claim, a defendant

could avoid liability merely by initiating such an action

against the purported alter ego entity.

     Accordingly, “[a]lthough the factual allegations are not

detailed, they are sufficient under Federal Rule of Civil

Procedure 8(a)’s liberal pleading standard . . . to show the

domination or control necessary to pierce the corporate veil and

to afford [Marks Paneth] notice of the basis for liability.

Considering the fact intensive nature of this inquiry, [the

SAC’s] allegations are sufficient at this pre-discovery stage to

withstand dismissal of the alter ego claim.” Network

Enterprises, Inc. v. APBA Offshore Prods., Inc., No. 01-cv-11765

(CSH), 2002 WL 31050846, at *4 (S.D.N.Y. Sept. 12, 2002)

(collecting cases).

               2.     Arbitration

     Marks Paneth argues that the SAC was improperly filed

without submitting the dispute to arbitration.   The Court

agrees.

                                    27
     [U]nder principles of estoppel, a non-signatory to an
     arbitration agreement may compel a signatory to that
     agreement to arbitrate a dispute where a careful review
     of “the relationship among the parties, the contracts
     they signed . . ., and the issues that had arisen” among
     them discloses that “the issues the nonsignatory is
     seeking to resolve in arbitration are intertwined with
     the agreement that the estopped party has signed.”

JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 177 (2d Cir.

2004) (quoting Choctaw Generation Ltd. P’ship v. Am. Home

Assurance Co., 271 F.3d 403, 406 (2d Cir. 2001)) (ellipsis in

original).

     The SAC’s claims against Marks Paneth arise from Henning’s

fraudulent actions when marketing Golomb’s IP according to the

terms of the Agreement between Golomb and OpportunIP.     The

Agreement includes an arbitration clause that clearly and

unambiguously requires “any controversy or claim arising out of

or relating to this Agreement . . . shall be submitted to non-

binding arbitration . . . before the parties may initiate . . .

litigation.”    (License Agmt. at 4 § 6.2.)   Accordingly, Golomb

was required to first submit its alter ego claims against Marks

Paneth to arbitration before initiating this action against it.

     Golomb counters that Marks Paneth cannot invoke the

arbitration clause because Golomb served an arbitration demand

on OpportunIP at OpportunIP’s address—which happens to be the

same address as Marks Paneth’s headquarters.     (Opp., ECF No. 55,

at 6 n.4, 9.)    As a result, Golomb argues, Marks Paneth’s “hands


                                 28
are not clean” because it was fully aware of the arbitration

demand, but it nevertheless refused to accept the demand on

behalf of OpportunIP.    (Id. at 9.)   The SAC, however, does not

allege that Golomb demanded arbitration specifically with Marks

Paneth.    Accordingly, because there is no allegation that an

arbitration demand was served on Marks Paneth, and Golomb’s

claims against it arise from the Agreement to which Golomb is a

signatory, Marks Paneth is within its rights to demand a stay of

these proceedings pending resolution of Golomb’s alter ego

claims in non-binding arbitration. See Katz v. Cellco P’ship,

794 F.3d 341, 347 (2d Cir. 2015) (“[T]he text, structure, and

underlying policy of the [Federal Arbitration Act] mandate a

stay of proceedings when all of the claims in an action have

been referred to arbitration and a stay requested.”).

     IV.   Conclusion

     For the above-stated reasons, Henning’s motion to set aside

default is GRANTED.     The Certificate of Default docketed at ECF

No. 65 is VACATED.

     Marks Paneth’s motion to stay these proceedings pending

arbitration in accordance with the terms of the Agreement is

GRANTED.    Within three days of the termination of such

arbitration, the parties shall notify the Court by filing a

joint letter on the docket.    The remainder of Marks Paneth’s

motion to dismiss is DENIED, without prejudice, as moot.

                                  29
     The Court notes that a certificate of default was entered

against OpportunIP on February 6, 2019.   (ECF No. 72.)

Accordingly, Golomb is directed to move for default judgment

against OpportunIP at its earliest convenience, but no later

than 30 days after the stay is terminated.

     The Clerk of Court is directed to stay these proceedings

and terminate the motions docketed at ECF Nos. 52 and 74.

SO ORDERED.

Dated:   New York, New York
         December 12, 2019
                                    United States District Judge




                               30
